DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a Final Action on the merits in response to the application filed on 08/26/2022.
Claims 1, 7, and 10 have been amended. 
Claims 3, 4, 6, 12, and 13 have been cancelled. 
Claims 1, 2, 5, 7-11, and 14-20 remain pending in this application.

Response to Amendment
The 35 U.S.C. 103 rejections of claims in the previous office action are have been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 9-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2010/0182145, Ungari, to hereinafter Ungari in view of United States Patent Application Publication US 2005/0228585, Pickett, et al, to hereinafter Pickett in view of United States Patent Application Publication US 20120169504, Hillger, et al. to hereinafter Hillger in view of United States Patent Application Publication US 2003/0187560, Keller et al. 

Referring to Claim 1, Ungari teaches a system for providing visual crop data to a mobile device, the system comprising at least one server computer in communication with the mobile device, the at least one server computer configured to:
receive, from the mobile device, location data relating to a geographical position of the mobile device (Ungari: Sec: (0022), (0034)-(0036));
transmit at least a portion of the shape data to the mobile device, such that at least one shape is visually displayed on at least a portion of a map image displayed on the mobile device, wherein the at least one shape is based at least partially on the at least a portion of the shape data (Ungari: Sec: (0024)-(0025). (0034)-(0037), (0043)-(0045));
Ungari teaches receiving and transmitting data from a mobile device, location information that displays maps which consist of shapes

Ungari does not teach retrieve, from at least one topographical data source, topographical data associated with at least a portion of the location data; generate shape data based at least partially on the topographical data. 
	However, Pickett teaches retrieve, from at least one topographical data source, topographical data associated with at least a portion of the location data (Pickett: Sec: (0006)-(0007), (0032)-(0033));
generate shape data based at least partially on the topographical data ( Pickett: Sec: (0016)-(0020). (0028)-(0032));
Ungari and Pickett are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Pickett, to efficiently apply the analysis of location data to include various types of location data (See Pickett at 0006, 0032).

Ungari in view of Pickett does not teach wherein the at least one shape at least partially indicates at least one region, wherein the at least one shape comprises a representation of at least one buffer region to which agricultural chemicals should not be applied, and wherein a size of at least one shape representative of at least one buffer region to which the agricultural chemicals should not be applied is user-specified or computed based on an environmental condition of the geographical position.
However, Hillger teaches wherein the at least one shape at least partially indicates at least one region, wherein the at least one shape comprises a representation of at least one buffer region to which agricultural chemicals should not be applied, and wherein a size of at least one shape representative of at least one buffer region to which the agricultural chemicals should not be applied is user-specified or computed based on an environmental condition of the geographical position(
Federal and/or state regulatory bodies maintain a list of requirements for the application of certain substances to fields, and creates “buffer zone” or proximity limit requirements for specific substances. For example, the proximity limit requirements define additional areas surrounding a field where certain substances should not be applied due to proximity to sensitive areas and/or species of animals or plants.(Hillger: Sec: (0005)
electronically receiving with the handheld device an identity of a first substance to be sprayed at the first specified location; and providing with a display of the handheld device a visual indication of a first sensitive area proximate to the first specified location which is sensitive to the first substance. (Hillger: Sec: (0008)
one embodiment, the device is operated by a user as a handheld remote device. In another embodiment, the device is installed on machinery such as, for example, a tractor, a sprayer, an all-terrain vehicle, or other suitable vehicles. In another embodiment, the sensitive area identification device 111 is a map available on a computer, and a user may, for example, draw one or more boxes on the map with an input device, or specify locations on the map in other ways. In the embodiment, the sensitive area identification device 111 translates the electronic markings into location information, and transmits the location information to the receiving system 101 via, for example and without limitation, a cellular network or other wireless network. In another embodiment, a user may identify locations on a physical map, and may photograph, scan, or fax the map to the receiving system 101. In another embodiment, a user may describe location information to an operator over a telephone or other device, and the operator may input the location information into the receiving system 101.). (Hillger: Sec: (0029)
The user may touch one or more of the areas of the screen, if the sensitive area information receiving device 113 is equipped with a touch screen, or may select one or more of the areas with a mouse or a keyboard shortcut, if the sensitive area information receiving device 113 is so equipped. The user may select, for example, to display environmental conditions in the “Environmental Conditions Display,” including humidity, temperature, a Doppler representation of the current weather, future weather forecasts, and/or other weather conditions. The user may select the “Equipment Settings Display” to display current or projected settings from the distribution system 117, for example, boom height, spray characteristics, product currently loaded, speed, direction, or other settings related to the operation of the distribution system 117. The user may select the “Field Map Display” to display characteristics of the field for application, to select a new field, or to select other field display options. The user may select the “Sensitive Area Location Display” to display certain sensitive areas, to display information related to one or more of the sensitive areas, or to display sensitive areas in one or more geographical areas. The user may select the “Audible and Visual Alert Module” to select one or more manners of alert, including visual, auditory, or tactile. The user may select the “Wind Direction Visual Display” to selectively display the wind speed and/or direction. The user may select the “Device Location Display” to show the location of the sensitive area information receiving device 113 and/or the distribution system 117 on the field. The user may select one or more display options, and the information related by the options may be overlaid upon one another. In an example, the user elects to display a satellite or aerial image view of the field, and elects to show the geographical boundaries of sensitive areas for crops. The information for the geographical boundaries is overlaid on the satellite view. The user may toggle additional information to be overlaid on the display, so that the user may, for example, toggle the display of soil conditions or the display of current weather conditions on the display. The user may toggle additional information to show as much, or as little, information as the user desires or is necessary or useful to complete a task. (Hillger: Sec: (0044)
The distribution system 117, in an embodiment, includes the ability to selectively spray, alter spray patterns or direction, alter pressure or spray distance, alter the relative size of the droplets of the spray, start and stop the spray, or change the direction or speed of the distribution system 117. (Hillger: Sec: (0049)
Hillger describes a display showing when not to apply a substance to an area, in which the Examiner is interpreting substance as a chemical. Furthermore, Hillger teaches that the buffer region is a selected sensitive identified area that is basically managed and execute actions through a computer device, which is user operated to use analyzed environmental condition of the geographical position.

Ungari, Pickett, and Hillger are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009, 0029, 0077). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett, which teaches detecting and communicating wirelessly for displaying location information in view of Hillger, to efficiently improving the application of the analysis of location data to include various types of location data that has restrictions or avoidance. (See Hillger at 0025, 0033, 0045).

Pickett and Norgaard both teach topographical data source, location data, and shape data. 
Ungari in view of Pickett in view of Hillger does not explicitly teach, wherein the shape data comprises data relating to a plurality of soil types;  wherein the at least one shape represents a respective soil type of the plurality of soil types; wherein at least one buffer region is displayed in relation to at least one of the following: protected area, water source, animal habitat, or any combination thereof; wherein the at least one buffer region is displayed in relation to the at least one region, and wherein a location of the at least one buffer region in relation to the at least one soil region is at least partially determined by at least one of the following: regulatory requirements, water sources, crop type, crop treatment applications, or any combination thereof.
 	However, Keller teaches limitations
wherein the shape data comprises data relating to a plurality of soil types; wherein the at least one shape represents a respective soil type of the plurality of soil types (
To illustrate, shown in FIG. 1 is an exemplary GIS 2 (which may exist as a data structure stored on/in any suitable computer-readable medium, for example, volatile or non-volatile memory, magnetic tape, other magnetic media, electro-optical recording media, or any other suitable media) which includes information relating to various soil types and/or conditions, ownership (e.g., property boundaries), roads, streams, elevations, fields, and other field and/or crop data, all of which may be overlaid on a base map 5 of an agricultural field of interest. Keller: Sec: (0040) 
FIG. 2A illustrates a planting or seeding operation which may be performed in accordance with the methods described herein in an agricultural field 10 or other area of interest. As used herein, the terms seeding and/or planting are meant to describe any deposition of plant material, including seeds, seedlings, bulbs, etc. in soil or other mediums. Keller: Sec: (0041)  ).
Keller teaches soil types, crop varieties, and 0076 and 0102 teaches geographical and specified regions. Additionally, Fig. 1, 2A, 2B, 5, 8, 9B teaches the capabilities of a device for displaying a visual image representing a geographical region for crops and shape data, which is similar to the Applicant’s specification at 0015.

wherein at least one buffer region is displayed in relation to at least one of the following:
protected area, water source, animal habitat, or any combination thereof (Keller: Sec: (0050)). 
Keller teaches water source.
(Keller: Sec: (0061)-(0063)
Keller teaches displaying of one or more regions simultaneously as offset for seeding.



wherein the at least one buffer region is displayed in relation to the at least one region, and wherein a location of the at least one buffer region in relation to the at least one soil region is at least partially determined by at least one of the following: regulatory requirements, water sources, crop type, crop treatment applications, or any combination thereof (
Preferably, the digitized map will include information defining desired plant growth regions so as to aid in classifying the target as desired plant growth (e.g., crops) or otherwise (e.g., weeds). Keller: Sec: (0008)
Each plant area 272 is located in an associated crop rotation zone 265 and may be based on the actual location at which a plant was planted, taking into account any expected plant growth. Keller: Sec: (0074)
As vehicle 300 operates within field 10, sensor 302 can thus locate various plants and vehicle 300 can determine the positions thereof with respect to known plant locations from digital map 270. It is expected that the detection of unwanted vegetation will be accomplished in a region nearby where desired plant growth is known/expected to exist. In most cases, the chlorophyll detector sensitivity will require that the detector be close enough to the undesired plant growth that an on-board plant eradication mechanism (e.g., an auger and/or herbicide sprayer) can automatically perform eradication operations in the region directly in front of the sensor so as to eliminate the undesired plant growth without disturbing the desired plant growth. Keller: Sec: (0076)
Preferably, the digitized map will include information defining desired plant growth regions 930 so as to aid in classifying the target as desired plant growth or otherwise. Keller: Sec: (0102)).

Keller teaches displaying of one or more regions simultaneously as offset for seeding. Additionally, Keller teaches the regional and boundaries are affected by crops and soil at 0040, 0055, and 0059, which in Fig. 1, 2A, 2B, 5, 8, 9B teaches the capabilities of a device for displaying a visual image of the related regions regarding crops. Lastly, protected area, water source, animal habitat, or any combination thereof (Keller: Sec: (0050)). Keller teaches water source. (Keller: Sec: (0061)-(0063)

Ungari, Pickett, Hillger, and Keller are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger, which teaches detecting and communicating wirelessly for displaying location information in view of Keller, to efficiently apply the analysis of location data to include various types of location data (See Keller at 0049, 0054).

Referring to Claim 2, Ungari teaches the system of claim 1, Ungari does not teach wherein the at least one shape at least partially indicates at least one region, the at least one region comprising at least one of the following:
soil region, crop region, geographic region, or any combination thereof 
However, Pickett teaches wherein the at least one shape at least partially indicates at least one region, the at least one region comprising at least one of the following:
soil region, crop region, geographic region, or any combination thereof (Pickett: Sec: (0016)).
Pickett teaches agricultural fields which the Examiner is interpreting as soil.
Ungari and Pickett are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Pickett, to efficiently apply the analysis of location data to include various types of location data (See Pickett at 0006, 0032).


Referring to Claim 7, Ungari teaches the system of claim 1, Ungari does not explicitly teach wherein at least one of a size, shape, is influenced by wind speed data, and wherein the wind speed data is retrieved from at least one of the mobile device and an external data source.
	However, Pickett teaches wherein at least one of a size, shape, is influenced by wind speed data, and wherein the wind speed data is retrieved from at least one of the mobile device and an external data source. (Pickett: Sec: (0025)-(0029)).
Pickett teaches speed data through a GPS which the Examiner is interpreting as wind speed data.

Ungari and Pickett are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Pickett, to efficiently apply the analysis of location data to include various types of location data (See Pickett at 0006, 0032).

Ungari in view of Pickett does not teach the influences of location of the at least one buffer region
However, Keller this limitation (Keller: Sec: (0061)-(0063)
Keller teaches displaying of influences on one or more regions simultaneously as offset for seeding.
Ungari, Pickett, Hillger, and Keller are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger, which teaches detecting and communicating wirelessly for displaying location information in view of Keller, to efficiently apply the analysis of location data to include various types of location data (See Keller at 0049, 0054).

Referring to Claim 9, Ungari teaches the system of claim 1, Ungari does not teach wherein the at least one server computer is further configured to:
receive field area data relating to the geographical position of the mobile device, wherein the field area data is received from at least one of the following:
the mobile device, the at least one topographical data source, a local data source, a remote data source, or any combination thereof;
determine, based at least partially on regulatory data and the field area data, regulatory compliance data relating to at least one crop area, wherein the regulatory compliance data indicates whether the at least one crop area is in compliance with at least one regulation.
	However, Pickett teaches wherein the at least one server computer is further configured to:
receive field area data relating to the geographical position of the mobile device, wherein the field area data is received from at least one of the following:
the mobile device, the at least one topographical data source, a local data source, a remote data source, or any combination thereof (Pickett: Sec: (0006)-(0007), (0016)-(0020), (0032)-(0033));
Pickett teaches topographical source.
determine, based at least partially on regulatory data and the field area data, regulatory compliance data relating to at least one crop area, wherein the regulatory compliance data indicates whether the at least one crop area is in compliance with at least one regulation (Pickett: Sec: (0006)-(0007), (0020)-(0025)).
Pickett teaches agricultural fields and the regulation of elevation measurements.

Ungari and Pickett are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Pickett, to efficiently apply the analysis of location data to include various types of location data (See Pickett at 0006, 0032).


Claim 10 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a computer program product comprising at least one computer-readable medium, the computer-readable medium comprising a program which, when executed by a device having a processor and at least one display unit, causes the device to Ungari: Sec: (0058)-(0060)):

Referring to Claim 11, Ungari teaches the computer program product of claim 10, wherein the device comprises a mobile computer, and wherein the geographic location is at least partially based on a physical location of the mobile computer (Ungari: Sec: (0012)-(0016)).
Ungari teaches receiving and transmitting data from of the location of a mobile device.


Referring to Claim 12, Ungari teaches the computer program product of claim 10, 
Ungari does not teach wherein the program further causes the device in relation to the at least one shape.
	However, Pickett teaches wherein the program further causes the device in relation to the at least one shape (Pickett: Sec: (0016)-(0020)).
Pickett teaches displaying of one or more regions simultaneously.
Ungari and Pickett are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Pickett, to efficiently apply the analysis of location data to include various types of location data (See Pickett at 0006, 0032).

Ungari in view of Pickett does not teach displaying of the at least one buffer region
However, Keller teaches displaying of the at least one buffer region (Keller: Sec: (0061)-(0063)
Keller teaches displaying of one or more regions simultaneously as offset for seeding.
Ungari, Pickett, Hillger, and Keller are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger, which teaches detecting and communicating wirelessly for displaying location information in view of Keller, to efficiently apply the analysis of location data to include various types of location data (See Keller at 0049, 0054).


Referring to Claim 13, Ungari teaches the computer program product of claim 12, Ungari does not teach wherein a location of the at least one buffer region in relation to the at least one soil region is at least partially determined by at least one of the following:
regulatory requirements, water sources, crop type, crop treatment applications, or any combination thereof.
However, Keller teaches wherein a location of the at least one buffer region in relation to the at least one soil region is at least partially determined by at least one of the following:
regulatory requirements, water sources, crop type, crop treatment applications, or any combination thereof (Keller: Sec: (0033)).
Keller teaches crop type.

Ungari, Pickett, Hillger, and Keller are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger, which teaches detecting and communicating wirelessly for displaying location information in view of Keller, to efficiently apply the analysis of location data to include various types of location data (See Keller at 0049, 0054).

Referring to Claim 14, Ungari teaches the computer program product of claim 10, Ungari does not teach wherein the at least one region comprises at least one soil region classified by at least one of the following:
soil composition, crop type, mineral level, altitude, specified geometric boundary, salinity, or any combination thereof.
	However, Pickett teaches wherein the at least one region comprises at least one soil region classified by at least one of the following:
soil composition, crop type, mineral level, altitude, specified geometric boundary, salinity, or any combination thereof (Pickett: Sec: (0016)).
Pickett teaches agricultural type which the Examiner is interpreting as crop type.

Ungari and Pickett are both directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Pickett, to efficiently apply the analysis of location data to include various types of location data (See Pickett at 0006, 0032).

Referring to Claim 17, Ungari teaches the computer program product of claim 10, Ungari does not teach wherein the program further causes the device to perform at least one of the following steps:
display regulatory compliance information for at least one crop area, wherein at least a portion of the regulatory compliance information is determined at least partially from field area data inputted into the device;
transmit compliance information related to at least one inspection region to at least one regulatory authority, wherein at least a portion of the compliance information comprises at least one of the following:
an image or video of at least a portion of the at least one inspection region, inputted data, wind speed data, altitude data or any combination thereof;
generate a regulatory compliance report for at least one inspection region, wherein the at least one inspection region includes at least a portion of the geographic region, and wherein the regulatory compliance report is generated at least partially from at least one of inputted data and data received from the at least one host; or any combination thereof.
However, Keller teaches wherein the program further causes the device to perform at least one of the following steps:
display regulatory compliance information for at least one crop area, wherein at least a portion of the regulatory compliance information is determined at least partially from field area data inputted into the device ((Keller: Sec: (0002, 0013);
Keller teaches displaying the environmental regulations.

Ungari, Pickett, Hillger, and Keller are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger, which teaches detecting and communicating wirelessly for displaying location information in view of Keller, to efficiently apply the analysis of location data to include various types of location data (See Keller at 0049, 0054).


Referring to Claim 20, Ungari teaches the computer program product of claim 10, wherein the program further causes the device to display a graphical user interface comprising at least one of the following:
zoom tool, search tool, directional movement tool, scope, compass, point placement tool, or any combination thereof (Ungari: Sec: (0054)-(0057)).
Ungari teaches a zoom tool.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2010/0182145, Ungari, to hereinafter Ungari in view of United States Patent Application Publication US 2005/0228585, Pickett, et al. to hereinafter Pickett in view of United States Patent Application Publication US 20120169504, Hillger, et al. to hereinafter Hillger in view of United States Patent Application Publication US 2003/0187560, Keller, et al. to hereinafter Keller in view of United States Patent Application Publication US 2007/0273518, Lupoli, et al.

Referring to Claim 5, Ungari teaches the system of claim 1, Ungari does not teach wherein at least a portion of the topographical data comprises, wherein at least partially represents at least one of the following:
However, Keller teaches mark, image, polygon, three- dimensional models, textual descriptions, geographical coordinates, or any combination thereof (Keller: Sec: (0056, 0077).
Keller teaches images and textural descriptions

Ungari in view of Keller does not teach Extensible Markup Language (XML) data
	However, Lupoli teaches Extensible Markup Language (XML) data ((Lupoli: Sec: (0155))
Ungari, Keller, and Lupoli are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Keller at 0040; Lupoli at 036). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari, which teaches detecting and communicating wirelessly for displaying location information in view of Lupoli, to efficiently apply the analysis of location data to include various forms of outputting data (See Lupoli at 0154).


Claims 8, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US 2010/0182145, Ungari, to hereinafter Ungari in view of United States Patent Application Publication US 2005/0228585, Pickett, et al. to hereinafter Pickett in view of United States Patent Application Publication US 20120169504, Hillger, et al. to hereinafter Hillger in view of United States Patent Application Publication US 2003/0187560, Keller et al. to hereinafter Keller in view of United States Patent Application Publication, et al. in view of United States Patent Application Publication US 2009/0164281, Norgaard, et al. 
Referring to Claim 8, Ungari teaches the system of claim 1, Ungari in view of Pickett in view of Hillger in view of Keller does not teach wherein the at least one topographical data source is at least one of the following:
the Harmonized World Soil Database, the Soil Survey Geographic (SSURGO) Database, or any combination thereof.
	However, Norgaard teaches wherein the at least one topographical data source is at least one of the following:
the Harmonized World Soil Database, the Soil Survey Geographic (SSURGO) Database, or any combination thereof (Norgaard: Sec: (0057)-(0060)).
Norgaard teaches soil survey reports (e.g., from the USDA-Soil Conservation Service or from soil survey reports available in many counties) or from data gathered empirically.

Ungari, Pickett, Hillger, Keller, Norgaard are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040; Norgaard at 0048). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger in view of Keller, which teaches detecting and communicating wirelessly for displaying location information in view of Norgaard, to enhance the analysis of location data to include detailed agricultural data (See Norgaard at 0036, 0051, 0058).


Referring to Claim 15, Ungari teaches the computer program product of claim 10, Ungari in view of Pickett in view of Hillger in view of Keller does not teach wherein the program further causes the device to display at least one suggested crop type for at least a portion of the geographic region 
	However, Norgaard teaches wherein the program further causes the device to display at least one suggested crop type for at least a portion of the geographic region (Norgaard: Sec: (0059)-(0060). (0248)-(0251)).
Norgaard teaches soil types, crop varieties, and geographical and specified regions.

Ungari, Pickett, Hillger, Keller, Norgaard are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040; Norgaard at 0048). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger in view of Keller, which teaches detecting and communicating wirelessly for displaying location information in view of Norgaard, to enhance the analysis of location data to include detailed agricultural data (See Norgaard at 0036, 0051, 0058).

Referring to Claim 16, Ungari teaches the computer program product of claim 15, Ungari in view of Pickett in view of Hillger in view of Keller does not teach wherein the at least one selected crop type is at least partially determined from at least one of the following:
a best crop database, the geographic location, a soil type or composition associated with at least a portion of the geographic region, rainfall data associated with at least a portion of the geographic region, temperature data associated with at least a portion of the geographic region, salinity levels associated with at least a portion of the geographic region, or any combination thereof .
However, Norgaard teaches teach wherein the at least one selected crop type is at least partially determined from at least one of the following:
a best crop database, the geographic location, a soil type or composition associated with at least a portion of the geographic region, rainfall data associated with at least a portion of the geographic region, temperature data associated with at least a portion of the geographic region, salinity levels associated with at least a portion of the geographic region, or any combination thereof (Norgaard: Sec: (0059)-(0060). (0248)-(0251)).
Norgaard teaches soil types and crop varieties of a geographical and specified regions.

Ungari, Pickett, Hillger, Keller, Norgaard are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040; Norgaard at 0048). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger in view of Keller, which teaches detecting and communicating wirelessly for displaying location information in view of Norgaard, to enhance the analysis of location data to include detailed agricultural data (See Norgaard at 0036, 0051, 0058).

Referring to Claim 18, Ungari teaches the computer program product of claim 10, Ungari in view of Pickett in view of Hillger in view of Keller does not teach wherein the program further causes the device to display impact data configured to represent an estimated impact that at least one genetically modified crop will have on at least a portion of land associated with the geographic location.
	However, Norgaard teaches wherein the program further causes the device to display impact data configured to represent an estimated impact that at least one genetically modified crop will have on at least a portion of land associated with the geographic location (Norgaard: Sec: (0206)-(0211), (0226)-(0230), (0244)-(0247)).
Norgaard teaches impacts of seeds based on that land, soil, and seed modification.

Ungari, Pickett, Hillger, Keller, Norgaard are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040; Norgaard at 0048). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger in view of Keller, which teaches detecting and communicating wirelessly for displaying location information in view of Norgaard, to enhance the analysis of location data to include detailed agricultural data (See Norgaard at 0036, 0051, 0058).

Referring to Claim 19, Ungari teaches the computer program product of claim 18, Ungari in view of Pickett in view of Hillger in view of Keller does not teach wherein the estimated impact is at least partially determined from an amount of the at least a portion of land that the at least one genetically modified crop can be grown on, and wherein the estimated impact at least partially comprises at least one of the following:
crop production impact of growing the at least one genetically modified crop on the at least a portion of land, profit impact for growing the at least one genetically modified crop on the at least a portion of land, or any combination thereof (Norgaard: Sec: (0206)-(0211), (0226)-(0230), (0244)-(0247)).
Norgaard teaches impacts of seeds based on that land, soil, and seed modification, which Examiner interpreted as also disclosing the crop production impact.
However, Norgaard teaches wherein the estimated impact is at least partially determined from an amount of the at least a portion of land that the at least one genetically modified crop can be grown on, and wherein the estimated impact at least partially comprises at least one of the following:
crop production impact of growing the at least one genetically modified crop on the at least a portion of land, profit impact for growing the at least one genetically modified crop on the at least a portion of land, or any combination thereof (Norgaard: Sec: (0206)-(0211), (0226)-(0230), (0244)-(0247)).
Norgaard teaches impacts of seeds based on that land, soil, and seed modification, which Examiner interpreted as also disclosing the crop production impact.
Ungari, Pickett, Hillger, Keller, Norgaard are all directed to the analysis of location data (See Ungari at 0017, 0022, 0052; Pickett at 0016; Hillger at 0009; Keller at 0040; Norgaard at 0048). Ungari discloses additional examples of wireless communication, such as the internet can be considered (See Ungari at 0021). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ungari in view of Pickett in view of Hillger in view of Keller, which teaches detecting and communicating wirelessly for displaying location information in view of Norgaard, to enhance the analysis of location data to include detailed agricultural data (See Norgaard at 0036, 0051, 0058).




Response to Arguments
Applicant’s arguments filed 08/26/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 08/26/2022.

Regarding the 35 U.S.C. 103 rejection, Applicant argues at pg. 8 that “Applicant submits that Keller fails to teach or suggest at least "wherein the at least one buffer region is displayed in relation to at least one of the following: protected area, water source, animal habitat, or any combination thereof"”; 
In response, the Examiner respectfully disagree. Keller teaches displaying of one or more regions simultaneously as offset for seeding. Additionally, Keller teaches the regional and boundaries are affected by crops and soil at 0040, 0055, and 0059, which in Fig. 1, 2A, 2B, 5, 8, 9B teaches the capabilities of a device for displaying a visual image of the related regions regarding crops. Lastly, regarding protected area, water source, animal habitat, or any combination thereof. Keller at Sec: (0061)-(0063) Fig.1, 0040 teaches water sources which includes the watering source of streams. Furthermore, 0062 teaches a map area that display a terrain area, wherein a terrain can include water such as rivers (https://www.worldatlas.com/articles/what-is-terrain.html) ), in which the Applicant admits that a river is a water source. Therefore, the Applicant’s arguments are not persuasive.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Emori, U.S. Patent Number US6424295B1, (discussing the applications of chemicals to an agricultural field).
Hovis, U.S. Pub US 20140136286, (discussing an application for interacting with visual crop data in an agricultural field).
Mattsson, Australia. Pub 2014307603B2, (discussing a robotic rover device that analyzes land).
Keicher et al., Automatic guidance for agricultural vehicles in Europe, Computers and Electronics in Agriculture Volume 25, Issues 1–2, January 2000, Pages 169-194 (discussing the use of a vehicle for applying chemical and managing agricultural fields).  https://www.sciencedirect.com/science/article/pii/S0168169999000629

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113. The examiner can normally be reached Mon.-Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UCHE BYRD
Examiner
Art Unit 3624



/PATRICIA H MUNSON/               Supervisory Patent Examiner, Art Unit 3624